Title: To John Adams from François Adriaan Van der Kemp, 1 February 1794
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston 1 Febr. 1794

I hope not, that I shall be importune in writing again; it is my anxious concern for America’s prosperity which prompts me to it—though I flatter myself, that the wisdom and Integritÿ of the majority of Both houses maÿ preserve us be the blessings of Peace, however I cannot set aside a Suspicion, that too manÿ are entangled bÿ the intrigues of European Emissaries, whose boasted love for the preservation of our Liberties and Independence conceals for them their unrelented endeavours to throw us into that abyss of confusion, in which theÿ are plunged—
The Report of Citisen Genet—of the capture of Faclon, with that of the Duke of Yorke with his armÿ, either it is fictitious or true, seems to be calculated to cover with oblivion the murder of the late queen, and show to the ignorant and craftÿ Party-men, a fair opportunity, bÿ the victory of the French, and the entire defeat of the combined Powers, to attack or declare war to Great-Brittain.
This morning I was informed that indeed such a motion was made in the house of Representatives and only negtivd by a majority of two votes. I should not be sorrÿ for what had happened, if there is no ground of suspicion that it shall be renewed, if the majority will persevere, and some of the minoritÿ return from those precipitate measures, there this motion maÿ entreaten the Brittish Court, in giving up our Western ports, and refraining the licentiousness of their cruisers and Privateers—
A certain Virginian’s members motion with regard to our commerce with foreign nations laid perhaps the bridge for this hostile excursion, in which Major Gresbeck, as I heard, took no part—I credit him for it, either it be that his heart or his judgment had directed him—because a war—and —with GreatBrittain, should Shakle in mÿ opinion our Republick—
I am told too, that Genet is recalld—hail to his departure—happÿ America, if no part of his Spirit may be left upon anÿ American, this last trick—I hope maÿ be that of agonising despair; France shall not subsist, if theÿ can not agree to write their endeavours for a good constitution—there I shall not be surprised at all, that few months more, if they persevere will create there a perfect Oligarchÿ—which shall be permanent, perhaps, as long as they are supported by the armÿ, as long as they can provide this with Spoil, and the Parisiens with Spatules and bread.
Maÿ I hasard an Idea, which perhaps by your Excellency, shall be deemed incongruous, but deemed excusable, there I am remoted from all Political discoveries—Should it not be an proper expedient, to give a turn to some unruly citisens, and extricate us for a time from the most urgent perplexities if Congress resolved to offer France and the Combin’d Powers the mediation of the United States—on basis of the Constitution of 1789—with such amend-ments—as bÿ the French Nation, convoqued in their primarÿ assemblies, maÿ be proposed.  I do not flatter mÿ with anÿ success—but we would gain in time—and the affairs of Europe may considerably changed in the course of a year—
Permit me, that I assure you of mÿ best wishes for your Prosperity and health, and it will afford me a sensible pleasure, to be with the highest consideration and Esteem / Sir! / Your Excellency’s most obedient and / humble Servant!
Fr Adr. vanderkemp